447 F.2d 149
Joan Mary KIVI, Plaintiff-Appellant,v.Douglas WILLIS, as Sheriff of Marion County, and K. K.Williams, Individually and as Deputy Sheriff ofMarion County, Defendants-Appellees.
No. 71-1247 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 3, 1971.

Larry A. Klein, John W. Dell, Cone, Wagner, Nugent, Johnson & McKeown, P.A., West Palm Beach, Fla., for plaintiff-appellant.
James E. Thompson, John W. Boult, Tampa, Fla., E. G. Musleh, Ocala, Fla., Fowler, White, Gillen, Humkey, Kinney, & Boggs, P.A., Tampa, Fla., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Florida; Charles R. Scott, District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966